Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 is maintained below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 14-16 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20110008266 based on an application by Tamarkin et al. (Tamarkin) in view of US Publication No. 20110059985 based on an application by Schmidts et al. (Schmidts).

Tamarkin teaches:

    PNG
    media_image1.png
    338
    435
    media_image1.png
    Greyscale


Although the references teaches alcohol-free compositions, those compositions with alcohol are contemplated:

    PNG
    media_image2.png
    186
    296
    media_image2.png
    Greyscale

Tamarkin recognizes that addition of ethanol to these compositions is conventional:

    PNG
    media_image3.png
    162
    310
    media_image3.png
    Greyscale

Specifically, Tamarkin teaches that alcohols have been known to be added to these composition:

    PNG
    media_image4.png
    62
    272
    media_image4.png
    Greyscale


Here Tamarkin even suggests that the alcohols can be used in the invention, with a reasonable expectation of success…including alcohols up to 5%.
The difference between Tamarkin and the claimed inventions is that Tamarkin does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, Tamarkin teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).
Applicant argues that Tamarkin teaches that the instant hydrogels are less preferred.  However, notwithstanding the fact that Tamarkin teaches that hydrogels are less preferred, this does not constitute a teaching away, see MPEP 2123 (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”).
Nonetheless, Schmidts teaches the recited poloxamer-containing hydrogel formulations:

    PNG
    media_image5.png
    370
    317
    media_image5.png
    Greyscale

Ethanol, in the recited amounts is also contemplated:

    PNG
    media_image6.png
    92
    298
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    377
    301
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    387
    296
    media_image8.png
    Greyscale





    PNG
    media_image9.png
    169
    371
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    168
    601
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    214
    598
    media_image11.png
    Greyscale

However, the references need only demonstrate a reasonable expectation of success, see MPEP 2143.01 (“Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  Indeed here, Applicant’s remarks do not contest that the references provide a 
Also, the alleged showing in the Examples is specific showing, and therefore not commensurate with the scope of the claims, which is much broader than the specific formulations in the Examples.  Therefore, the showing does not overcome the prima facie case of obviousness.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642